ORDER
The Disciplinary Review Board on April 23, 1999, having filed with the Court its decision concluding that BARBARA K. LEWINSON of EAST BRUNSWICK, who was admitted to the bar of this State in 1981, and who was suspended from practice for a period of six months on April 19, 1999, and who remains suspended at this time, should be suspended from the practice of law for a further period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 3.2 (failure to expedite litigation), and RPC 1.4(a) (failure to keep client informed);
And the Disciplinary Review Board having further concluded that on reinstatement to practice respondent should be required to practice law under the supervision of a practicing attorney for a period of two years;
*5And good cause appearing;
It is ORDERED that BARBARA K. LEWINSON is suspended from the practice of law for a period of three months and until the further Order of the Court, effective October 19, 1999; and it is further
ORDERED that on reinstatement to practice respondent shall practice under supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.